Citation Nr: 0121068	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  93-26 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from March 1975 to March 
1978, and also served in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

By decision dated in May 1998, the Board denied the 
appellant's claim for service connection.  Subsequently, the 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (the Court).  By Order 
entered December 18, 2000, the Court vacated the Board's May 
1998 decision, and remanded the case in order for the Board 
to readjudicate the appellant's claim in conjunction with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which was signed into law on 
November 9, 2000.


REMAND

As previously indicated there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well-grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims files and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In this regard, a review of the evidence discloses that there 
may be additional medical records relevant to the appellant's 
claim, which are not on file.  In response to a request from 
the RO, the Wichita VA medical center (VAMC) on a routing and 
transmittal slip filed in June 1988 indicated that the 
veteran was last treated in August 1981.  It was further 
reported that the records had been returned.  It is unclear 
as to where these records were sent.  A VA medical 
examination report dated in August 1992 notes that the 
appellant's history was significant for electroshock therapy 
conducted at a VA facility in June 1992.  A November 1994 VA 
medical examination report notes that the appellant reported 
she was being seen by a psychologist in Joplin, Kansas.  The 
veteran has also made references to several other treating 
facilities. 

A review of the service medical records shows that the 
veteran was seen at the dispensary in September 1975.  At 
that time she reported marital problems.  It was indicated 
that counseling was needed.  Valium was prescribed.  
Subsequently she was seen on several occasions for emotional 
complaints.  Her complaints included anxiety in February 
1976.  She was seen at the dispensary in May 1977.  At that 
time it was reported that she was better emotionally.  A flat 
affect was reported in June 1976 and.  Anxiety was noted in 
July 1977.  At the time of the separation examination she 
gave a history of nervous trouble and depression.  A review 
of the service dental records show that she experienced 
emotional problems in May and June 1977.   

A VA examination was conducted in August 1997.  It is unclear 
from the report whether the veteran's dental records were 
reviewed by the examiner.  In view of these facts, the Board 
is of the opinion that additional development is warranted.  

Accordingly, this matter is REMANDED to the RO for the 
following development:

1.  The RO must review the claims folders and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.

2.  The RO should contact the appellant and 
request that she provide a comprehensive 
statement of the names and addresses, and 
approximate dates of treatment for all VA, 
military and private medical providers who 
treated her since her discharge from active 
duty to the present.  After securing the 
necessary releases, the RO should request any 
treatment records which have not been 
associated with the claims files.  These 
records should include copies of actual 
treatment records from Dr. White from 1980 to 
1983, St. Mary's Hospital in Pittsburg, 
Kansas for January and February 1984, Oswego 
City Hospital for December 1984 and January 
1985, and treatment records associated with 
psychiatric care the appellant received in 
Pittsburg, Parsons, and Joplin Kansas. 

3.  The RO should request copies of the 
treatment records from the VAMC in Kansas 
City, to include 1992.  The RO is also 
requested to obtain the records of treatment 
at the VAMC in Wichita (please see routing 
and transmittal slip filed in June 1988).

4.  A VA examination should be conducted by a 
psychiatrist who has not previously performed 
a VA compensation examination (if feasible) 
to determine the nature, severity, and 
etiology of the veteran's psychiatric 
illness.  All indicated tests should be 
completed.  The claims folders and a copy of 
this Remand must be made available to the 
examiner for review in conjunction with the 
examination.

Following the examination and in conjunction 
with a review of the claims folder, to 
include the service dental records, it is 
requested that the examiner render an opinion 
as to whether it is as likely as not that the 
veteran's psychiatric disorder is related to 
her military service, or, in the case of a 
psychosis. The report of examination should 
include a complete rationale for all opinions 
expressed.

5.  The RO should thereafter readjudicate 
this claim.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board, if otherwise 
in order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



